OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                  AUSTIN
Wr. C. J, W&lo, Pags a


    ethsrwise in aaoordanoe with the prod-
    slons at oeotlan I? aZ this Ast.
           Ttb ootmtle8 wherein the Caronisnioners*
    Courti ahall Pave detersnine& that preoinot
    eSf$oehe shsll be campmsated on an manual
    ralary basis, but wherein they here deter-
    mined that oauntp ai’fiaan   shsll not be 80
    aempennated, hhe Offlosrs*~8alary   Fund oh
    said aounty shall W aemposed and !mla up
    af fees, aonmiarsl~ns and other ocnqenmitlon
    solloted by the preoinot Ofri06ra or aueh
    oountp md Qepoalte6 in reiil fund, and suoh
    hmds ae may be trenerarrsd    to said fuad
    bp the Cemwieeionarr* Court or the aounty.
           “(b) fn oaunties where it ‘ehall haye
    be& determined that praolnot of’flaere shall
    be ompe~~atetl an an mnnawlsalary basis
    it 8hell btt the dutp. o? the Coxndseionere*
    thurt ef rush oounty to fir the salary
    ~~~wwI to swh oiilssrs.       Eeah of said
    offioere ohali be aid in anandyan ~nnwl
    mdarg in tnelva t E8) equal instellrzente    of
    ~48 lesn t&an tilts tote3 mm sarneb an oem~nsatien
    earned by him ih his oifioisl    oapeeity for
    the fiaoel year 1988. and nat n!ozv than the
    nmximummaeunt aIlswed suoh offdoer under
    the lmm exietin#g   Autguat BC, l$HL

           *fa oou~tles in whloh praolnat ol’fioern
    en     uld e salary as ompensetlon rer their
    eerv Poen, nuoh aiiioere       desiring 00 appoint
    one or mre     dapufira     or eQaistentn shall aaka
    appli#IiItlan to the C~iselanars~        Court ror
    authority 80 appoint auoh deputy er aOput500,
    in the aanaer and form presarlbetl Per appli-
    aaticaas rer deputy oeunty orrlcaerrs by Artme
    3908 3evis4d cfvil 3tetutee, 19eQ, 813ammtled
    wlth;in the provisions       of thfr Aat1 the CW-
    missioners* Court shell not eutharize        the
    appelntzwnt or any deputy oanstable at a
    snlrrp   axaeedinng    Firtaan Hunal~ed(W3OO.CCl
     Doll6rs pox yeac. Tb salaries of aeputlsa
     authorized to be appointed undr~ the provl-
     slona of thLa Session shell be paid out or
     the Offioeos' Solfirg Fund.
          %I oountier wherein tha oounty orri-
     oera named in this Sot are oompenaated on
     the basin or an annual salary    the Gtnte or
     Texae shall not be oharged w&h and shall nat
     pay any fee or ouamleelon to any preolnot
     017i0er far MY EOTY~O~EI  by hSla performad,
     but aald offloer shall be paid by the County
     out or the Olfioer6'  OIalary lknd auoh roes
     and aanmiaalone ,6a would atheml66 be p&l him
     by the State for auoh mrvine+w

           This department held on tanuary 16, ;1956,
in an opinion arlttea by Hon. %oe 3. Almap, Aesistmnt
ht+&rnay Gane??al addreerred tn Ntm. John R. Gnae, County
Attarnt%y, S%%nkl!.n, TImas, that it was tha duty of tha
omm~aeioa~~a’ 6ouxt in a aalarp    aounty   to   6et   the   aalury
               at un emount
0r the 0rri0i8.l               not 1eaa than the amount
earned d~rin&g the year 19W3 and not mere than the maxi-
mumallowed uader lows btistbng August 84, 1938.
           Thla 6dminiatration  I366 repeatebly ruled bo
the MIIWeffedt’.    See oanfennce opinion No. 3698, dated
April. %, 1989, add~aaad to Ifon. 8~6, K. Evetts, wrktten
by FM& Benj6d.n Ww$$a!.l, AseS.etant Attorney   Qensral,
and other apihlons eii this depertment.
           The laws in la04 ln 19aElattooting the, oamc
penaatlon 0r ofrloera ara atated In Art10106 38813, 3891
ml  5895,  Rtwlaed  Civil R&Mea af Texas, as amended.
The mm Botal or earnings uMar all three or said arti-
aSee oonatltuted the oompenaation of said offleers.
Hcraaver, the oaunBy did not pay any of the authoriascl
exgenditurea.    mla1e    $891 provided othrrwlser
            Ttaoh affloer neuaeclin tsL6 ohapter
     aheli rest out 0r the ourrent roes ot hla
     arrioe   pay cm be pmid tha amaunt allowad
     him under the prwlelona     of &tlola   3#3!3b,
     tog&ha? wi$h the salaries or ,h,l? arain-
     tents and deputlsm, an& eutharime8. expenses
     under Arti       SB09, and the arabtintneOt)S13-
     ary to aovar aoata of premium On HbstWaT
     surety bond may be required by 1ax.”
Mr. C. 7. Wilde, Peg0 4


           0 inlon No. O-744 or this dspertmtJnt
nl8ten by Ffan. Bsnjanrla wO&aIl, A68letent Adcrnoy
Otmoralt edt¶rseend to Hon. H. P. tWillan,   and dated
I&@ 31 1998, helda that tho sommifieionere* oourt
In errhg     at the proper minimum6alary for ltr
oaunty ettornay In a salttry oeunt should deduot tram
the tot61 aiwqonaation earned, 00I leotstl am3 unaolleot-
ad duFin& the per 1933k the expen666 Of the Off106
for the year 1935 whioh wove legally allawed by the
oorae&3donorst awrt for that yoer.     This opinion rur-
ther hold6 that leamuch aa Arti       391&e prDmvit$ing
tar 6alrry or the oauntp ettornoyc$dco6 the *total 6~10
earned es oouwnsatlon for Ohe ttddal year 1935," the
bOsf6 of the minimumsalary tO be fixed by the 0ommi6~
sioners' oourt, tho raes~earned end delpoafted CO the
Wfi4or6* Salary Fund and the expen6es of the oifioit
sinoe  1933 would be lanuatsrisl and aauld not aperate
ta fnororuro or dlm%nlah the minimum66lary 66 r%xed
by bha li3~iSbitiVO (tneot!Wnt.

           Tha 0fri00 0r oonstablo i6 a QO!lStitUtiOMl
otiioor  ..Ths ooneitable is naml in ArCiole Sass, the
muxfrpumrb0 bill.
           It ~66 undaubtedly the intention or the X&s-
latur@ in parsiarq Sootion lib of Artiolo 3Qles mpre,
to provide ~llniman RI% msxiama mlaries   not or& ior
the pnoinet oiiloars who were inoumb6nts 0r 8heir
otijaes in 193% but llkwrlse for thslr euOoe66ors in
orrioe in ruture y6arsr
           You ure, thererora,  re+psotfully a&vi666 that
18 1s tha opinion or tbS.6 aepartiasnt thrb in a oounty
where    oainot orrioers era plnoed on e 66lary bnsie
the8 tr 0 ocmr4&8sf0nere* oourt in 8otting 8ho salary 0r
a oonstabld who did not hold offioe in 1938, but who 18
holddng offioe now mm% be (loverned by the fOllOWfn3 oon-
ditlonts! 'Ebo tote1 oo4pn6etion eexned, 40ii80tea end
unaolle0tdd, 0r the inoumbent of the 0frt0e or oonstable
ig the year 1933 lam the exp6n606 02 the 0Cfice for
the year 1635 whloh were leselly @UOW64by the ootis-
sionoret oourt for the year 1935, ehd?. be enb ia the
~inimuro emount et whioh the eelary or the proeeat aan-
etable wh621 be eet by the o~mml~slnnere~ oourti     %tmver,
t&r. C, Y. Wilde, P6g* 5


the oErmaiasionemt*oowt oannot 6et the non6tablor6
6aZary at en ataunt in 6xoam 0r the mdmum mount
~Uom~3th6~60n~teble under laws etieting huguat
  t     .
          TlWSting that thti 66ti6ftNttCil?:l$' 6il6W6r6
your laquiryb and wtth boat rqpuls, we ere




WYFaAW



         =.‘9&


         ATTORNEY GBNERAL OF TmQ